Citation Nr: 1221477	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-50 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island



THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a left ureteral stricture secondary to calculus (claimed as a kidney disorder).

2.  Entitlement to service connection for a left ureteral stricture secondary to calculus (claimed as a kidney disorder).



REPRESENTATION

Veteran represented by:	Rhode Island Division of Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  The record contains a transcript of that hearing.

The now-reopened claim of service connection for ureteral stricture due to kidney stones is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a kidney disorder was denied by the Board in a decision promulgated in October 1973.  

2.  The evidence received since the October 1973 Board decision relates to a previously unestablished fact necessary to substantiate the claim for a kidney disorder and raises a reasonable possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The October 1973 decision of the Board that denied the Veteran's claim of service connection for a kidney disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence added since the October 1973 decision of the Board denying service connection for a kidney disorder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is required at this time.


New and Material Evidence

In an October 1973 decision, the Board denied the Veteran's original claim of service connection for a kidney disorder.  Notice of the decision was sent to the Veteran at his last address of record.  Therefore, based on the law at that time, the October 1973 Board decision was final.  38 U.S.C.A. § 7105(c).  

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the October 1973 Board decision consisted of the Veteran's service treatment records, post-service treatment records, and the report of an April 1973 VA examination.  The Veteran's claim was denied on the basis that the Veteran had a pre-existing kidney disorder that was not permanently aggravated by service beyond natural progression.
 
The evidence submitted in support of reopening the claims includes more recent medical records that show further treatment for kidney stones, including additional surgeries, the statements from the Veteran's physician in support of his claim, and the Veteran's hearing testimony provided in March 2012.

Specifically, the Veteran's physician opined that "it [was] plausible that [the Veteran's] lack of urologic follow up during his military service [might] have complicated his situation requiring more involved surgical intervention in his subsequent years."  Moreover, at the hearing, he testified about being unable to adequately hydrate during service and aggravating his kidney disorder.  

The Board finds that this statement, along with the Veteran's hearing testimony, raises a reasonable possibility of substantiating the Veteran's claim.  As the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a), the claim is reopened.  


ORDER

As new and material evidence has been presented sufficient to reopen a claim of service connection for ureteral stricture, secondary to kidney stones, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

  
REMAND

The purpose of the remand is to afford the Veteran a VA examination to determine the nature and likely etiology of the claimed kidney disease.   

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  

It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

The Veteran's service entrance examination noted that he had kidney stones in 1965 prior to entering service.  During service, the Veteran was hospitalized because of kidney stones.  The X-ray studies showed an obstruction in his left kidney.  The Veteran asserts that, while he passed the stone, an obstruction remained because no follow up care was provided.  

Shortly after discharge from service, the Veteran underwent surgery to repair an obstruction in his left kidney.  More recent treatment records from June 2006 show that the Veteran underwent surgery for kidney stones.  

The Veteran submitted letters from his physician.  In April 2009, the physician opined that "it [was] plausible that [the Veteran's] lack of urologic follow up during his military service [might] have complicated his situation requiring more involved surgical intervention in his subsequent years."

In a May 2012 letter, Dr. H. noted that the Veteran had been under his care for complicated, left sided renal stones and underwent a procedure that was "quite challenging due to scarring from his previous procedures and his large renal stones."

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a remand is necessary to afford the Veteran a VA examination. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must take appropriate steps to contact the Veteran in order to have him identify any VA, non-VA, or other medical treatment received for the claimed kidney disorder since service.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO should then obtain copies of any outstanding records and associate them with the claims folder.

2.  After a reasonable amount of time, the RO must undertake to have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed kidney disorder.  In examination, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered in light of his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.  A COMPLETE RATIONALE MUST ACCOMPANY ANY OPINION.  
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

i. Based on the history of having a kidney stone in 1965, did the Veteran have an identifiable disease process that unequivocally existed prior to when he entered active service? 

ii. Alternatively, did the history of having a kidney stone in 1965 represent a separate and distinct incident that did serve to establish the presence of an underlying disease process prior to service?   

iii. If the Veteran is found to have had an identifiable kidney disorder prior to service:

1.  During service, did that kidney disorder undergo an increase in severity beyond the natural progression?  

2.  Did any incident of service result in permanent aggravation, including causing an increased tendency to develop kidney stones?  

3.  Did the Veteran develop a superimposed disease process such as hypdronephrosis or ureteral obstruction due to having kidney stones during service?

4.  Does the Veteran have current kidney disability due to aggravation during service? 

iv. If the Veteran cannot be found to have had an identifiable kidney disorder prior to entering service:

Does the Veteran have a current disability due to having kidney stones in service or as the result of another event or incident of his period of service?

3.  Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO must then readjudicate the claim of service connection for a kidney disorder in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a fully responsive Supplemental Statement of the Case, and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals







Department of Veterans Affairs


